249 F.2d 320
Wane William COONv.UNITED STATES of America.
No. 5750.
United States Court of Appeals Tenth Circuit.
October 8, 1957.

Appeal from the United States District Court for the District of Utah.
A. Pratt Kesler, U. S. Atty., and C. Nelson Day, Asst. U. S. Atty., Salt Lake City, Utah, for appellee.
Before BRATTON, Chief Judge, and HUXMAN, Circuit Judge.
PER CURIAM.


1
Docketed and dismissed on motion of appellee, for failure of appellant diligently to prosecute the same. D.C., 153 F. Supp. 96.